
	
		I
		112th CONGRESS
		1st Session
		H. R. 2126
		IN THE HOUSE OF REPRESENTATIVES
		
			June 3, 2011
			Mr. Campbell (for
			 himself and Mr. Welch) introduced the
			 following bill; which was referred to the Committee on Financial
			 Services
		
		A BILL
		To modernize the Liability Risk Retention Act of 1986 and
		  expand coverage to include commercial property insurance, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Risk Retention Modernization Act of
			 2011.
		2.Oversight of
			 compliance with preemption of State law under the Liability Risk Retention Act
			 of 1986The Liability Risk
			 Retention Act of 1986 (15 U.S.C. 3901 et seq.) is amended by adding at the end
			 the following new section:
			
				8.Oversight of
				compliance with preemption of State law
					(a)SurveyThe Director of the Federal Insurance
				Office shall periodically survey and evaluate the extent to which each State is
				in compliance with the prohibition under this Act regarding State regulation of
				risk retention groups and purchasing groups that are not domiciliaries of such
				State and submit to the President and Congress a report on such
				compliance.
					(b)DisputesIn
				any dispute in which an issue arises of whether this Act preempts the
				regulation of a risk retention group or purchasing group by a State, any party
				to the dispute may make a written submission to the Director of the Federal
				Insurance Office to request a determination as to whether the regulation at
				issue is preempted by this Act.
					(c)StandardThe
				Director of the Federal Insurance Office may only issue a determination under
				subsection (b) that the regulation at issue is preempted by this Act if the
				regulation imposes a requirement upon the risk retention group that is
				inconsistent with the provisions of this Act.
					(d)Applicability of
				Administrative Procedures ActDeterminations issued pursuant to
				subsection (b) shall be subject to the applicable provisions of subchapter II
				of chapter 5 of title 5, United States Code (relating to administrative
				procedure).
					(e)Judicial
				reviewAny party to the dispute described in subsection (b) may
				seek review of a final order of the Director of the Federal Insurance Office
				under such subsection in the United States Court of Appeals for the District of
				Columbia Circuit.
					(f)Regulations,
				policies, and proceduresNot later than 90 days after the
				effective date described in section 7 of the Risk Retention Modernization Act of 2011,
				the Director of the Federal Insurance Office shall publish in the Federal
				Register final regulations, policy statements, guidelines, or procedures to
				implement this
				section.
					.
		3.Corporate
			 governance standardsThe
			 Liability Risk Retention Act of 1986 (15 U.S.C. 3901 et seq.), as amended by
			 section 2 of this Act, is further amended by adding at the end the following
			 new section:
			
				9.Corporate
				governance standards
					(a)Governance
				standardsThe Director of the
				Federal Insurance Office shall, not later than 30 days after the effective date
				described in section 7 of the Risk Retention
				Modernization Act of 2011, issue corporate governance standards
				for risk retention groups, which shall include the following
				requirements:
						(1)The governing body
				of a risk retention group shall at all times have a majority of independent
				directors.
						(2)Any material
				relationship between a risk retention group and a service provider
				shall—
							(A)be documented by a
				written contract that—
								(i)is
				for a term of not more than 5 years; and
								(ii)may be terminated
				at any time for cause after providing reasonable notice as set forth in the
				contract;
								(B)be approved upon
				commencement and upon any renewal by a majority of the independent directors of
				the risk retention group; and
							(C)be approved by the
				insurance commissioner of the State in which such risk retention group is
				chartered.
							(3)Unless the
				insurance commissioner of the State in which the risk retention group is
				chartered permits the governing body of a risk retention group to exercise the
				function as a whole, such risk retention group shall have an audit committee of
				its governing body with a written charter defining the purposes of the
				committee, which shall include—
							(A)providing
				oversight of—
								(i)the integrity of
				financial statements;
								(ii)compliance with
				legal and regulatory requirements;
								(iii)the
				qualifications, independence, and performance of auditors and actuaries;
				and
								(iv)the performance
				of service providers;
								(B)reviewing the
				annual audited financial statements and quarterly statements with the
				management of the risk retention group;
							(C)reviewing the
				annual audited financial statements with the auditor of the risk retention
				group and, if advisable, reviewing quarterly financial statements with such
				auditor;
							(D)establishing
				policies with respect to risk assessment and risk management;
							(E)meeting separately
				and periodically, either directly or through designated representatives of the
				committee, with the management and auditor of the risk retention group;
							(F)reviewing with the
				auditor of the risk retention group any audit problems or difficulties and the
				response to such problems or difficulties by the management of the risk
				retention group;
							(G)establishing clear
				policies regarding the hiring of employees or former employees of the current
				or former auditor of the risk retention group;
							(H)requiring, through
				contract or negotiation, the auditor of the risk retention group to rotate
				partners with primary responsibility for the audit of the risk retention group
				and the partner responsible for reviewing such audit, in order to assure that
				no individual performs these services for more than 5 consecutive years;
				and
							(I)reporting
				regularly to the governing body of the group regarding the matters described in
				subparagraphs (A) through (H).
							(4)A risk retention
				group shall adopt and provide upon request to the members of such risk
				retention group governance standards that address—
							(A)the means of
				providing evidence of the ownership interest of each member of the risk
				retention group;
							(B)the process by
				which the governing body of the risk retention group is elected by the members
				of the risk retention group;
							(C)qualification
				standards for and responsibilities of directors of the risk retention
				group;
							(D)access to the
				management and independent advisors of the risk retention group by the
				directors of the risk retention group;
							(E)compensation of
				directors of the risk retention group, if any;
							(F)orientation and
				education of directors of the risk retention group;
							(G)succession of
				management of the risk retention group; and
							(H)annual performance evaluations of the
				management and officers of the risk retention group by the governing body of
				the risk retention group.
							(5)A risk retention
				group shall adopt a code of business conduct and ethics applicable to
				directors, officers, and employees of the risk retention group that
				addresses—
							(A)conflicts of
				interest;
							(B)corporate
				opportunities;
							(C)confidentiality;
							(D)fair
				dealing;
							(E)protection and
				proper use of the assets of the risk retention group;
							(F)compliance with
				applicable laws and regulations; and
							(G)reporting of any
				illegal or unethical behavior which affects the operation of the risk retention
				group.
							(6)Any manager or
				chief executive officer of a risk retention group shall promptly notify the
				insurance commissioner of the State in which the group is chartered in writing
				if the manager or officer becomes aware of any material noncompliance with any
				governance standard required by this section and such noncompliance is not
				cured within a reasonable period from the time it is detected, but not to
				exceed 60 days.
						(b)DefinitionsIn
				this section:
						(1)AuditorThe term auditor means the
				person providing certification of the annual financial statement of a risk
				retention group to the insurance commissioner of each State as required by
				section 3(d)(3).
						(2)DirectorThe term director means a
				member of the governing body of a risk retention group.
						(3)Independent
				directorThe term
				independent director means a director of a risk retention group
				that the governing body of such risk retention group determines has no material
				relationship with—
							(A)such risk
				retention group; or
							(B)a service provider
				of such risk retention group.
							(4)Material
				relationshipThe term
				material relationship means a relationship between an entity or an
				individual and a risk retention group where such entity or individual, or a
				member of the immediate family of such individual or any business with which
				such individual or entity is affiliated, receives compensation or payment from
				such risk retention group during any 12-month period in an amount of—
							(A)5 percent or more
				of the gross written premiums of such risk retention group for such 12-month
				period; or
							(B)2 percent or more
				of the surplus of such risk retention group as measured at the end of any
				fiscal quarter falling within such 12-month period.
							(5)MemberThe term member means a person
				or entity that—
							(A)is insured by a
				risk retention group; and
							(B)maintains an
				ownership interest in such risk retention group in accordance with the laws of
				the State in which such risk retention group is domiciled.
							(6)Service
				provider
							(A)In
				generalThe term
				service provider means a provider of regular ongoing insurance,
				corporate, or regulatory services to a risk retention group, including
				management companies, auditors, accountants, actuaries, investment advisors,
				lawyers, manager general underwriters, and any other parties responsible for
				underwriting, determining rates, collecting premiums, adjusting and settling
				claims or the preparation of financial statements.
							(B)ExceptionThe
				term service provider does not include defense counsel retained by
				a risk retention group to defend claims, unless the amount of fees paid to such
				counsel would otherwise result in the counsel having a material relationship
				with the risk retention group.
							(c)Supersedure
						(1)In
				generalThe provisions of
				this section shall supersede any State law relating to the corporate governance
				standards required for risk retention groups and purchasing groups.
						(2)DefinitionsIn this subsection:
							(A)StateThe
				term State includes a State and the District of Columbia, any
				political subdivisions thereof, and any agency or instrumentality of a
				State.
							(B)State
				lawThe term State law includes all laws, decisions,
				rules, regulations, or other State action having the effect of law, of any
				State.
							.
		4.Commercial
			 property insuranceThe
			 Liability Risk Retention Act of 1986 (15 U.S.C. 3901 et seq.) is further
			 amended—
			(1)in section 2(a)
			 (15 U.S.C. 3901(a))—
				(A)in paragraph
			 (4)—
					(i)in
			 subparagraph (C)(i), by striking a liability and inserting
			 an; and
					(ii)in
			 subparagraph (G)(i), by inserting or commercial property after
			 liability;
					(B)in paragraph
			 (5)(A), by inserting or commercial property after
			 liability;
				(C)in paragraph (6),
			 by striking and at the end;
				(D)in paragraph
			 (7)(B), by striking the period at the end and inserting ; and;
			 and
				(E)by adding at the
			 end the following new paragraph:
					
						(8)commercial
				property insurance means insurance that indemnifies a business,
				nonprofit organization, or governmental entity for damage to, loss of, theft
				of, or destruction of real property or business property, owned by or leased to
				such business, nonprofit organization, or governmental entity, including
				insurance that indemnifies a business, nonprofit organization, or governmental
				entity for damage to, loss of, theft of, or destruction of furniture, fixtures,
				and inventory, from any and all perils or causes of loss and against
				consequential loss or damage, including business interruption, other than
				noncontractual legal liability for such loss or
				damage.
						;
				
				(2)in section 3 (15
			 U.S.C. 3902)—
				(A)in subsection
			 (a)(1)(C), by inserting or commercial property after
			 liability;
				(B)in subsection
			 (b)(2), by inserting or commercial property after
			 liability each place it appears; and
				(C)in subsection
			 (d)(1)(B), by inserting or commercial property after
			 liability;
				(3)in section 4 (15
			 U.S.C. 3903)—
				(A)in subsection
			 (b)—
					(i)in
			 paragraph (1), by inserting or commercial property after
			 liability; and
					(ii)in
			 paragraph (2)—
						(I)by redesignating
			 subparagraphs (B) and (C) as subparagraphs (C) and (D), respectively;
			 and
						(II)by inserting
			 after subparagraph (A) the following new subparagraph:
							
								(B)commercial
				property insurance;
								;
				and
						(B)in subsection
			 (d)(1)(B), by inserting and commercial property after
			 liability; and
				(4)in section 6(b)
			 (15 U.S.C. 3905(b)), by inserting or commercial property after
			 liability each place it appears.
			5.Financial
			 statements; disclosure requirements; fiduciary duty; and underscoring the
			 exemptionThe Liability Risk
			 Retention Act of 1986 (15 U.S.C. 3901 et seq.) is amended as follows:
			(1)Financial
			 statementsIn section 3(d)(3) (15 U.S.C. 3902(d)(3))—
				(A)by redesignating
			 subparagraphs (A) and (B) as clauses (i) and (ii), respectively, and moving the
			 margins two ems to the right;
				(B)by striking
			 which statement shall be certified and inserting which
			 statement shall—
					
						(A)be
				certified
						;
				(C)in subparagraph
			 (A)(ii) (as redesignated by subparagraph (A)), by striking the period and
			 inserting a semicolon; and
				(D)by adding at the
			 end the following new subparagraphs:
					
						(B)be filed not later
				than the earlier of—
							(i)June 30, for the
				preceding calendar year; or
							(ii)such time as the
				State in which the risk retention group is chartered requires; and
							(C)if not prepared in
				conformity with statutory accounting principles, include appropriate notes for
				conversion of such statement to statutory accounting
				principles.
						.
				(2)Disclosure
			 requirementsIn section 3 (15 U.S.C. 3902)—
				(A)in subsection
			 (a)(1)—
					(i)in
			 subparagraph (G), by striking jurisdiction; and inserting
			 jurisdiction; and;
					(ii)in
			 subparagraph (H), by striking impaired; and and inserting
			 impaired.; and
					(iii)by
			 striking subparagraph (I); and
					(B)by adding at the
			 end the following new subsection:
					
						(i)Disclosure
				requirementsEach risk retention group shall provide to each
				member of such group, on the front page and the declaration page of each
				insurance policy issued by such group, in bold 12-point or larger type, the
				following notice: This policy is issued by your risk retention group of
				which you are a part owner. Your risk retention group is primarily regulated
				under the laws of ______ and may not be subject to all of the insurance laws
				and consumer protections of your State. If your risk retention group fails, it
				is not protected by a State insurance insolvency guaranty fund.. The
				risk retention group shall insert the name of the State in which the risk
				retention group is chartered or licensed in place of the blank
				space.
						.
				(3)Fiduciary
			 dutyIn section 3 (15 U.S.C. 3902), as amended by paragraph (2),
			 by adding at the end the following new subsection:
				
					(j)Fiduciary
				dutyThe board of directors of a risk retention group shall have
				a fiduciary duty to operate in the best interests of the
				group.
					.
			(4)Underscoring the
			 exemption
				(A)Risk retention
			 groupsIn section 3 (15 U.S.C. 3902)—
					(i)in
			 subsection (a) in the matter preceding paragraph (1), by striking Except
			 as provided and inserting Except as specifically
			 provided; and
					(ii)in
			 subsection (f)(1), by inserting or purchasing group after
			 risk retention group.
					(B)Purchasing
			 groupsIn section 4(a) (15 U.S.C. 3903(a)), in the matter
			 preceding paragraph (1), by striking Except as provided and
			 inserting Except as specifically provided.
				(5)Financial
			 responsibilitySection 6(d) (15 U.S.C. 3905(d)) is amended by
			 adding at the end the following: Such means may not include requirements
			 that risk retention groups be licensed or admitted by that State as a
			 demonstration of financial responsibility..
			6.Amendment to
			 short titleSection 1 of the
			 Liability Risk Retention Act of 1986 (15 U.S.C. 3901 note) is amended by
			 striking Liability Risk Retention Act of
			 1986 and inserting Risk Retention Act of
			 1986.
		7.Effective
			 dateThe amendments made by
			 sections 2, 3, 4, and 5 shall take effect on the date that is 18 months after
			 the date of the enactment of this Act.
		
